DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2018/02118693) in view of Miao et al. (CN106097954 Global Dossier Translation provided).

As to claim 1, Zhang discloses a method, comprising: decoding an image input signal into pixel grayscale data of a frame image (Zhang discloses Data Signal in Fig. 6, and mentions an input signal (grayscale data)[2] and a data signal in the display area when the LCD displays an image [9]). Although not specifically mentioned, Examiner takes Official Notice that it is well known, in the art of display devices at the time of filing, that an image input signal is decoded or decompressed into pixel grayscale data of a frame image that is displayed in the displayed 

However, the device of Zhang does not specifically disclose superposing the compensation data and the pixel grayscale data of the frame image to obtain a compensated frame image signal.
Miao discloses superposing the compensation data and the pixel grayscale data of the frame image to obtain a compensated frame image signal. (See Miao Summary of the invention (S5) discloses “superimposing the compensation data matrix R on the n gray scale image to obtain a compensated n gray scale image, and input the compensated n gray scale image to the flat display module”). It would have been obvious to one of ordinary skill in the art at the time of filing to superimpose the compensation data and the pixel grayscale data, as taught by Miao, in the device of Zhang, because by establishing a standard brightness matrix, the distortion caused by the imaging brightness sensor and the effect of the brightness value of the defect area of ​​the Mura on the repair result are avoided (see Miao, Summary of the invention, first paragraph).

Claims 2, 5, 8-10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2018/02118693) in view of Miao et al. (CN106097954. Global Dossier Translation provided) as applied to claim 1 above, and further in view of Shen (US 2007/0132895).

As to claim 2, Zhang, as anticipated by Miao, does not specifically disclose the DeMura lookup table comprises an upper grayscale bound and a lower grayscale bound; the DeMura control data comprises a number of the Mura designated areas, a block size type, a horizontal coordinate of a starting point, a vertical coordinate of the starting point, a number of horizontal blocks and a number of vertical blocks of each Mura designated area.
Shen discloses the DeMura lookup table (Fig. 2, (233) [0039]) comprising an upper grayscale bound and a lower grayscale bound [7, 56, 62, 85] Even though not specifically disclosed by Shen, Shen discloses of white spots, dark spots, bright regions, dark regions [7, 56], and discloses of scale up according to grayscale value and scale down according to grayscale value [85]. (Examiner takes Official Notice that even though not specifically mentioning the LUT having upper grayscale bound and lower grayscale bound, upper and lower grayscale bounds is well known in the art of display data memory tables, such as mapping units, or LUTs, for providing storing grayscale information having boundaries to be accessed by the system as needed to obtain grayscale compensation); and the DeMura control data comprises a number of the Mura designated areas (NUR1, NUR2)[45], a block size type [45](Hstart, Hend, Vstart, Vend, Bitmap, contour, boundary, the type of nonuniform block is determined), a horizontal coordinate of a starting point (Hstart [45]), a vertical coordinate of the starting point (Vstart[45]), a number of horizontal blocks Fig. 3, (32) (Hstart1, Hend1, Hstart2, Hend2) and a number of 

As to claim 5, Zhang, as anticipated by Miao, does not specifically disclose the Mura designated areas share the upper grayscale bound, the lower grayscale bound and the plurality of compensation grayscale nodes.
Shen discloses the Mura designated areas share the upper grayscale bound, the lower grayscale bound (see claim 2 above for Official Notice explanation) and the plurality of compensation grayscale nodes (see Shen [60, 62] for specific pixel compensation grayscale nodes, such as [60, compensation value (dR, dG, dB), which is a specific grayscale pixel point, or node). It would have been obvious to one of ordinary skill in the art at the time of filing to have the compensation grayscale nodes, as taught by Shen, in the device of Zhang and Miao, to improve the display quality [33].

As to claim 8, Zhang, as anticipated by Miao, does not specifically disclose the Mura designated areas are a single pixel point, the compensation data of the single pixel point is obtained from the DeMura lookup table.
Shen discloses the Mura designated areas are a single pixel point, the compensation data of the single pixel point is obtained from the DeMura lookup table [34, 62]. It would have been obvious to one of ordinary skill in the art at the time of filing to have the compensation grayscale nodes, as taught by Shen, in the device of Zhang and Miao, to improve the display quality [33].

As to claim 9, 10, and 13,  Zhang, as anticipated by Miao, does not specifically disclose when a pixel point Pc is located in a plurality of Mura designated areas, corresponding compensation data of the pixel point Pc in each of the Mura designated areas is accumulated. 
Shen discloses when a pixel point Pc is located in a plurality of Mura designated areas, corresponding compensation data of the pixel point Pc in each of the Mura designated areas is accumulated. [7, 34, 62, and 85]. It would have been obvious to one of ordinary skill in the art at the time of filing to have the compensation grayscale nodes, as taught by Shen, in the device of Zhang and Miao, to improve the display quality and reduce the cost of the display panel [33].

4.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2018/02118693) in view of Kawashima et al. (US 2007/0078343).

As to claim 14, Zhang, further, discloses a device, comprising a Flash (Fig. 7, (72)[60], and a Tcon board; the Tcon board (Fig. 7, (71)) comprising a DeMuraTcon IC (Fig. 7, (71, 711)[62](TconIC); the Flash (Fig. 7, (72)) being configured to store a DeMura lookup table [60, 66, and 84] (Zhang discloses, in Fig. 6, memory (64) and Fig. 7, flash (72) which stores storage compensation data of a data range in accordance with a preset storage space[10] (this is clearly the definition of a lookup table) and DeMura control data (Fig. 7, (precision data) [11, 12, 15, 18, 72](data precision controls the target compensation data to obtain a storage compensation data); and the DeMuraTcon IC (Fig. 7, (71, 711)[62]) being configured to acquire compensation data of Mura designated areas of a flat display module (Fig. 2, (ABC, adjacent three pixels) [23, 33, 
However, the device of Zhang does not specifically disclose that the Flash is a Flash IC (Integrated Circuit). 
Kawashima discloses an image storing unit (Fig. 1, (14)) in which the IC memory is a flash memory, among many other IC memory options [48]. It would have been obvious to one of ordinary skill in the art at the time of filing to have the IC flash memory, as taught by Kawashima, in the device of Zhang, because the use of integrated circuit (IC) memories is well known in the art of image data storage, as one of many possible options of IC memories, to save space and avoid excessing wiring.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2018/02118693) in view of Kawashima et al. (US 2007/0078343), as applied to claim 14 above, and further in view of Miao et al. (CN106097954. Global Dossier Translation provided). 

As to claim 15, further configured to decode an image signal into pixel grayscale data of a frame image (Zhang discloses Data Signal in Fig. 6, and mentions an input signal (grayscale data)[2] and a data signal in the display area when the LCD displays an image [9]). Although not specifically mentioned, Examiner takes Official Notice that it is well known in the art of display devices that an image input signal is decoded or decompressed into pixel grayscale data of a frame image that is displayed in the displayed device).

Miao discloses superposing the compensation data and the pixel grayscale data of the frame image to obtain a compensated frame image signal. (See Miao Summary of the invention (S5) discloses “superimposing the compensation data matrix R on the n gray scale image to obtain a compensated n gray scale image, and input the compensated n gray scale image to the flat display module”). It would have been obvious to one of ordinary skill in the art at the time of filing to superimpose the compensation data and the pixel grayscale data, as taught by Miao, in the device of Zhang and Kawashima, because by establishing a standard brightness matrix, the distortion caused by the imaging brightness sensor and the effect of the brightness value of the defect area of the Mura on the repair result are avoided (see Miao, Summary of the invention, first paragraph).

5.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2018/02118693) in view of Kawashima et al. (US 2007/0078343) as applied to claim 14 above, and further in view of Shen (US 2007/0132895).

As to claim 16, Zhang, as anticipated by Kawashima, does not specifically disclose the DeMura lookup table comprises an upper grayscale bound and a lower grayscale bound; the DeMura control data comprises a number of the Mura designated areas, a block size type, a horizontal coordinate of a starting point, a vertical coordinate of the starting point, a number of horizontal blocks and a number of vertical blocks of each Mura designated area.
.

Allowable Subject Matter

Claims 3, 4, 6, 7, 11, and 12 are allowed.

The following is an examiner’s statement of reasons for allowance: Claims 3, 4, 6, 7, 11, and 12 are allowed since certain key features of the claimed invention are not taught or fairly P=((X.sub.N-X.sub.Px).times.M+(X.sub.Px-X.sub.M).times.N)/(X.sub.N-X.sub.- M) (1)  the pixel points M and N are in the same row as the pixel point P.sub.x; X.sub.Px represents a horizontal coordinate of the pixel point Px, and P represents the compensation data of the pixel point P.sub.x; X.sub.M represents a horizontal coordinate of the pixel point M, and M represents the compensation data of the pixel point M; X.sub.N represents a horizontal coordinate of the pixel point N, and N represents the compensation data of the pixel point N”. In claim 4, the formula, “P=((Plane2-T).times.S+(T-Plane1).times.R)/(Plane2-Plane1) (3) P represents the compensation data of the pixel point Py in the grayscale T; R represents the compensation data of the pixel point Py on the compensation grayscale node Plane2; and S represents the compensation data of the pixel point Py on the compensation grayscale node Plane1.
The closest prior art of record, Zhang (US 2018/02118693), see rejection of claim 1 above, singularly or in combination, fails to anticipate or render the above underlined limitations obvious. Claims 6, 7, 11, and 12 are also allowable for being dependent on allowable claims 3 and 4. 

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676.  The examiner can normally be reached on M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO OSORIO/Primary Examiner, Art Unit 2692